Citation Nr: 1718557	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent from June 30, 2006 to February 21, 2010, and an initial rating in excess of 40 percent from February 22, 2010 to July 6, 2015, for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service with the U.S. Army from December 1971 to January 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for hepatitis C, rated 10 percent, effective June 30, 2006 (date of claim).  During the pendency of the appeal, a July 2015 rating decision granted increased initial ratings of 20 percent and 40 percent for the Veteran's hepatitis C, effective February 22, 2010, and July 7, 2015, respectively. 

In April 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter, in March 2016, the Board issued a decision, denying initial ratings in excess of 10 percent from June 30, 2006 to February 21, 2010, in excess of 40 percent from February 22, 2010 to July 6, 2015, and in excess of 60 percent from July 7, 2015, for hepatitis C.  The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, he abandoned his appeal of the Board's denial of a rating in excess of 60 percent for hepatitis C for the period beginning July 7, 2015.  In February 2017, the parties submitted a Joint Motion for Remand (JMR).  By March 2017 Order, the Court granted the JMR, vacating the March 2016 Board decision in part, and remanding the case to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that in the February 2017 JMR, the parties agreed that the Board "committed no error in denying higher ratings under the rating-schedule criteria in [38 C.F.R. § 4.114, Diagnostic Code (DC) 7354], and that the Board need not address those rating criteria on remand."  However, the parties also agreed that the Board committed two errors in its March 2016 decision, and in light of those reasons, the Board finds that a remand is warranted.  

First, in the JMR, the parties agreed that the Board failed to address the reasonably raised issue of entitlement to a separate rating for cirrhosis of the liver, as contemplated by Note 1 to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  The Board notes that Note 1 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  38 C.F.R. § 4.114, DC 7354.  

As further noted in the JMR, the record contains several medical records suggesting that the Veteran has cirrhosis of the liver.  This includes a June 30, 2015, VA infectious disease note reflecting that the Veteran was to undergo "Treatment Naïve with Cirrhosis"; a June 1, 2015, VA radiology report reflecting that the Veteran underwent an echogram of the abdomen for "Hepatitis C infection/cirrhosis"; an August 24, 2007, Residual Functional Capacity Assessment reflecting a history of cirrhosis of the liver with hepatitis C; a July 31, 2007, Internal Medicine Consultation reflecting that the Veteran had been told approximately six months earlier that he was now having cirrhosis of the liver; and an October 19, 2006, QTC examination report addendum reflecting that the Veteran's platelet count and ferritin levels were "related to liver disease, hepatitis C that has evolved into cirrhosis of liver or cirrhosis from other causes.  Splenomegaly due to cirrhosis could account for low platelet count."  

Despite the foregoing evidence suggesting that the Veteran has cirrhosis of the liver, the VA examinations in February 2010 and July 2015 did not address whether he had cirrhosis, in fact.  Accordingly, a VA examination is warranted in order to address whether the Veteran has cirrhosis, and if so, to identify the signs and symptoms associated with cirrhosis in order to determine whether a separate compensable disability rating is warranted in light of the applicable rating criteria.  See 38 C.F.R. § 4.14 (avoidance of pyramiding).  For example, the rating criteria for evaluating cirrhosis of the liver include consideration of symptoms such as malaise, anorexia, and weight loss, as well as additional factors such as portal hypertension, ascites, hepatic encephalopathy, jaundice, and hemorrhage from varices or portal gastropathy.  38 C.F.R. § 4.114, DC 7312.  The criteria for rating hepatitis C also includes consideration of symptoms such as malaise, anorexia, and weight loss, as well as fatigue, hepatomegaly, nausea, vomiting, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, DC 7354.  A veteran can be rated separately for different manifestations of the same disability, but only where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Additionally, in the JMR, the parties agreed that the Board failed to address whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was warranted, even though the issue was raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 17, 2017).  As entitlement to an extraschedular rating has been deemed raised by the record, in light of the forthcoming medical examination report possibly providing new evidence concerning the Veteran's hepatitis C, the Board finds that to address an extraschedular rating at this point would be premature.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide updated information regarding any recent pertinent treatment he may have received for his hepatitis C and/or cirrhosis.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. After the above records development is completed, obtain a retrospective VA medical opinion for the purpose of ascertaining whether the Veteran has cirrhosis, and if so, the severity of the cirrhosis, for the periods from June 30, 2006 to February 21, 2010, and from February 22, 2010 to July 6, 2015.  The claims folder (to include this remand) should be provided to the examiner to review in conjunction with the examination.  The examiner should indicate whether the Veteran has cirrhosis, and if so, to delineate all pathology and symptomatology attributable to the cirrhosis of the liver for the periods from June 30, 2006 to February 21, 2010, and from February 22, 2010 to July 6, 2015, to include whether the symptomatology associated with the Veteran's cirrhosis is distinct and separate from any symptomatology associated with his hepatitis C.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  In doing so, the examiner should comment on the above-outlined medical records suggesting that the Veteran has cirrhosis of the liver, expressing agreement or disagreement with the findings reported in each record, and explaining the rationale for the agreement or disagreement. 

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. After the above development is completed, determine if referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. §3.321 (b)(1) is necessary.  If a determination is made that referral is necessary, such referral should be made.
4. Thereafter, adjudicate the remaining issues on appeal.  In reaching its determination, the AOJ should consider whether all manifestations are appropriately considered and rated, to include whether separate compensable ratings are warranted for hepatitis C with cirrhosis of the liver from June 30, 2006 to February 21, 2010, and from February 22, 2010 to July 6, 2015; or whether an extraschedular rating is warranted.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

